State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 19, 2016                      107381
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

SAKAI SCOTT, Also Known as
   BLUE,
                    Appellant.
________________________________


Calendar Date:   April 20, 2016

Before:   Lahtinen, J.P., McCarthy, Devine, Clark and Mulvey, JJ.

                             __________


     Paul J. Connolly, Delmar, for appellant.

      P. David Soares, District Attorney, Albany (Brittany Grome
of counsel), for respondent.

                             __________


Mulvey, J.

      Appeal from a judgment of the Supreme Court (Breslin, J.),
rendered December 10, 2012 in Albany County, convicting defendant
upon his plea of guilty of the crime of criminal sale of a
controlled substance in the third degree.

      In satisfaction of various drug-related charges against
him, defendant pleaded guilty to criminal sale of a controlled
substance in the third degree and waived his right to appeal.
Supreme Court thereafter sentenced defendant, in accordance with
the negotiated plea agreement, to six years in prison to be
followed by one year of postrelease supervision. Defendant now
appeals.
                              -2-                  107381

      We affirm. Contrary to defendant's contention, based upon
our review of the plea colloquy and in consideration of his
counseled written waiver of appeal, defendant was adequately
informed that the right to appeal was separate and distinct from
the rights automatically forfeited by his guilty plea such that
he knowingly, voluntarily and intelligently waived the right to
appeal his conviction and sentence (see People v O'Keefe, 133
AD3d 1034, 1034-1035 [2015], lv denied 26 NY3d 1148 [2016];
People v Oginski, 123 AD3d 1303, 1303 [2014], lv denied 26 NY3d
970 [2015]). Further, given defendant's valid appeal waiver, he
is precluded from challenging his sentence as harsh and excessive
(see People v Griffin, 134 AD3d 1228, 1231 [2015]; People v
Donah, 127 AD3d 1413, 1413 [2015]).

     Lahtinen, J.P., McCarthy, Devine and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court